Name: 78/464/EEC: Council Decision of 30 May 1978 adjusting the amounts made available to the European Development Fund (1975) for the ACP States and for the overseas countries and territories and the French overseas departments
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-06-03

 Avis juridique important|31978D046478/464/EEC: Council Decision of 30 May 1978 adjusting the amounts made available to the European Development Fund (1975) for the ACP States and for the overseas countries and territories and the French overseas departments Official Journal L 147 , 03/06/1978 P. 0037 - 0038****( 1 ) OJ NO L 25 , 30 . 1 . 1976 , P . 168 . ( 2 ) OJ NO L 176 , 1 . 7 . 1976 , P . 8 . ( 3 ) OJ NO L 46 , 18 . 2 . 1977 , P . 17 . COUNCIL DECISION OF 30 MAY 1978 ADJUSTING THE AMOUNTS MADE AVAILABLE TO THE EUROPEAN DEVELOPMENT FUND ( 1975 ) FOR THE ACP STATES AND FOR THE OVERSEAS COUNTRIES AND TERRITORIES AND THE FRENCH OVERSEAS DEPARTMENTS ( 78/464/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID ( 1 ), SIGNED ON 11 JULY 1975 , HEREINAFTER REFERRED TO AS THE ' INTERNAL AGREEMENT ' , AND IN PARTICULAR ARTICLE 1 ( 4 ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THE REPUBLIC OF JIBUTI , WHICH AS THE TERRITORY OF THE AFARS AND ISSAS WAS ONE OF THE FORMER OVERSEAS TERRITORIES ASSOCIATED WITH THE COMMUNITY UNDER DECISION 76/568/EEC ( 2 ), HAS ATTAINED INDEPENDENCE AND HAS APPLIED TO ACCEDE TO THE CONVENTION OF LOME PURSUANT TO ARTICLE 89 THEREOF ; WHEREAS THE ACP-EEC COUNCIL OF MINISTERS HAS APPROVED THIS APPLICATION ; WHEREAS THIS STATE DEPOSITED ITS INSTRUMENT OF ACCESSION WITH THE GENERAL SECRETARIAT OF THE COUNCIL AND THUS ACCEDED TO THE ACP-EEC CONVENTION OF LOME ON 2 FEBRUARY 1978 ; WHEREAS , THEREFORE , IN ACCORDANCE WITH ARTICLE 1 ( 4 ) OF THE INTERNAL AGREEMENT , THE AMOUNTS PROVIDED FOR THE OVERSEAS COUNTRIES AND TERRITORIES IN ARTICLE 1 ( 3 ) ( B ) OF THE SAID INTERNAL AGREEMENT SHOULD BE REDUCED AND THOSE PROVIDED FOR THE ACP STATES IN SUBPARAGRAPH ( A ) OF THAT PARAGRAPH CORRESPONDINGLY INCREASED ; WHEREAS THIS ADJUSTMENT MUST BE MADE ON THE BASIS OF THE AMOUNTS SPECIFIED IN DECISION 77/156/EEC ( 3 ) WHICH FIRST ADJUSTED THE AMOUNTS MADE AVAILABLE TO THE EUROPEAN DEVELOPMENT FUND FOLLOWING THE ACCESSION OF THREE FORMER ASSOCIATED OVERSEAS COUNTRIES AND TERRITORIES TO THE CONVENTION OF LOME , HAS DECIDED AS FOLLOWS : ARTICLE 1 ARTICLE 1 ( 3 ) ( A ) AND ( B ) OF THE INTERNAL AGREEMENT SHALL BE REPLACED BY THE FOLLOWING : ' ( A ) 3 034.35 MILLION EUROPEAN UNITS OF ACCOUNT FOR THE ACP STATES , COMPRISING : 2 126.75 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF GRANTS , 436.60 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF SPECIAL LOANS , 96.00 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF RISK CAPITAL , 375.00 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF TRANSFERS PURSUANT TO TITLE II OF THE CONVENTION ; ( B ) 95.65 MILLION EUROPEAN UNITS OF ACCOUNT FOR THE COUNTRIES AND TERRITORIES AND THE FRENCH OVERSEAS DEPARTMENTS , COMPRISING : 42.83 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF GRANTS , 34.40 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF SPECIAL LOANS , 4.00 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF RISK CAPITAL , 14.42 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF A RESERVE . ' ARTICLE 2 THIS DECISION SHALL APPLY FROM 2 FEBRUARY 1978 . ARTICLE 3 THIS DECISION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 30 MAY 1978 . FOR THE COUNCIL THE PRESIDENT I . NOERGAARD